Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 1 of 12   PageID #: 4926



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CRIM. NO. 13-001036 SOM
                               )
                Plaintiff,     )          ORDER DENYING MOTION
                               )          REQUESTING REDUCTION OF
           vs.                 )          SENTENCE PURSUANT TO 18 U.S.C.
                               )          § 3582(c)(1)(A)(i)
 MALIA ARCIERO (01),           )
                               )
                DEFENDANT.     )
 _____________________________ )


              ORDER DENYING MOTION REQUESTING REDUCTION OF
           SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

 I.          INTRODUCTION AND BACKGROUND.

             On January 8, 2015, after a six-day jury trial, Malia

 Arciero was convicted of four drug-related crimes.           See Verdict,

 ECF No. 249.     In September 2015, the court sentenced Arciero to

 172 months of imprisonment and 5 years of supervised release for

 each crime, with the terms running concurrently, and a $400

 special assessment.      See Judgment, ECF No. 281.      It appears that

 Arciero has been in custody since May 23, 2014 (about 80 months),

 when her pretrial release was revoked.         See ECF No. 87.     Even if

 she earns the maximum amount of good time credit, she has served

 less than half of her total prison sentence.          Arciero is being

 housed in FCI Victorville Medium II in California and has a

 projected release date of August 10, 2026.         See

 www.bop.gov/inmateloc/ (input Register Number 16101-022) (last

 visited January 15, 2021).
Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 2 of 12   PageID #: 4927




             Arciero has asked this court for compassionate release

 in light of the COVID-19 pandemic several times.          On June 5,

 2020, this court denied her first request, reasoning that she had

 not exhausted her administrative remedies and failed to show

 extraordinary and compelling circumstances justifying her

 release.    See ECF No. 364.     Her motion argued without medical

 corroboration that she is “borderline diabetic[, and] has chronic

 sinus issues, wheezing, severe migraines and a history of

 seizures.”    See ECF No. 356-1, PageID # 4605.        Given the lack of

 medical corroboration and any description of the severity of

 those conditions, the court ruled that, even had she exhausted

 her prison administrative remedies, her asserted medical

 conditions did not rise to the level identified by the CDC as

 putting her at risk of severe complications if she caught COVID-

 19.   See ECF No. 364, PageID # 4708.

             In Arciero’s Reply in support of her first motion, she

 expanded her list of medical conditions to include chronic

 bronchitis, coughing, a painful lump in her breast, sinusitis,

 and anemia.    See ECF No. 361, PageID # 4673.        Even assuming

 Arciero had the conditions identified in her Reply, the court

 ruled that she failed to provide sufficient information about

 their severity or the efficacy of any treatment she was receiving

 to establish extraordinary and compelling reasons for a reduction




                                       2
Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 3 of 12   PageID #: 4928




 of her sentence in light of the pandemic.         See ECF No. 364,

 PageID # 4709.

             The court then balanced the factors set forth in

 section 3553(a):

                  The record indicates that Arciero is a
             nonviolent drug offender who has served a
             substantial prison sentence, albeit less than
             half of the sentence imposed. However, she
             was responsible for drug crimes involving
             pounds of “ice” and tried to avoid her
             convictions by manufacturing evidence and
             repeatedly lying to this court. Arciero is
             being housed at a facility with (as of June
             5, 2020) no reported COVID-19 cases (although
             that could admittedly be the result of a lack
             of testing). Critical to this court is
             Arciero’s failure to present a detailed plan
             for herself if she is released early. In her
             motion, she asks to live with her fiancé in
             Atlanta, Georgia. However, after the
             Government pointed out that her fiancé might
             be a felon, she said in her Reply that she
             could live with Yolanda Hamilton in East
             Point, Georgia. Without any further detail,
             Arciero says that her fiancé has “secured
             post-prison rehabilitation and employment”
             for her. See ECF No. 361, PageID # 4677.
             This court has no information on Ms. Hamilton
             and has to wonder what Mr. Arciero’s real
             plan is.

                  Arciero says that, while incarcerated,
             she has only received one disciplinary
             sanction and has taken advantage of
             opportunities to rehabilitate herself,
             including receiving a horticulture license
             and dog training and nutritionist
             certifications. See ECF No. 361, PageID
             # 4675. Arciero raises these points for the
             first time in her Reply. Even if the court
             considers them, they do not outweigh the
             severity of her crime and her long history of
             manipulation.


                                       3
Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 4 of 12   PageID #: 4929




 Id., PageID #s 4710-11.

             Having balanced the seriousness of Arciero’s crimes,

 the amount of time remaining on her sentence, her behavior while

 incarcerated, the totality of the medical information she had

 submitted, and her evolving release plan, the court determined

 that Arciero had not shown extraordinary and compelling reasons

 justifying her early release and therefore denied her request for

 compassionate release.      Id., PageID #s 4711-12.

             Arciero sought reconsideration of the denial of her

 request for compassionate release, which this court treated as a

 new motion for compassionate release.         See ECF No. 374, PageID

 # 4848.    Four circumstances had changed since she had filed her

 original motion.     First, Arciero had submitted a request for

 compassionate release to her warden, and more than 30 days had

 passed without a response.       Second, the CDC had updated its

 guidance concerning COVID-19, stating that chronic lung diseases,

 including chronic bronchitis, put a person at increased risk of a

 severe illness from COVID-19.       Third, Arciero had submitted

 evidence that she was diagnosed with bronchitis in 2014.            Fourth,

 there were COVID-19 cases at her prison.         On August 12, 2020,

 this court denied this second compassionate release request.             See

 ECF No. 374.

             In its order denying the second motion, the court ruled

 that Arciero had satisfied the prison exhaustion requirement.


                                       4
Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 5 of 12   PageID #: 4930




 See id., PageID # 4849.      But the court rejected Arciero’s

 characterization of her bronchitis as chronic bronchitis, a

 condition identified by the CDC as raising a person’s risk of a

 severe case of COVID-19, as she had not submitted medical

 evidence corroborating her bronchitis as chronic, as opposed to

 simply repeated.     See id., PageID #s 48450-51.

             The court noted that Arciero was being housed in a

 satellite camp, a place where social distancing was difficult.

 Nevertheless, the court was unpersuaded that the 4 active cases

 of COVID-19 among the inmate population justified her early

 release.    See id., PageID #s 4853-4.      The court again noted its

 concerns with respect to Arciero’s changing release plan.            See

 id., PageID # 4855.      Balancing all of the circumstances, the

 court determined that Arciero had failed to demonstrate

 extraordinary and compelling reasons warranting her early

 release.    Id.

             Arciero then sought reconsideration of the denial of

 her second request for compassionate release.          In denying the

 reconsideration motion, this court noted that Arciero had failed

 to support her claim of chronic bronchitis with medical records.

 See ECF No. 376, PageID # 4863.        The court further noted that

 Arciero had failed to establish that she had asthma that was

 sufficiently severe to raise her risk of serious complications if

 she contracted COVID-19.       Id., PageID # 4864.

                                       5
Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 6 of 12   PageID #: 4931



             On September 14, 2020, this court received a letter

 from Arciero indicating that she would be asking the BOP for

 copies of her 757-page medical records, stating, “As soon as I

 get my records, I will be sending all of the relevant medical

 information from it for my compassionate release.”           ECF No. 377,

 PageID # 4865.

             On December 2, 2020, Arciero filed her fourth and

 latest motion pertaining to compassionate release.           See ECF No.

 383.   This motion still fails to submit medical documentation

 supporting the existence and severity of her claimed medical

 conditions.    Arciero did not submit her actual medical records,

 as she said she would do.       At most, her father sent a letter to

 the court stating, “Malia has had asthma and breathing problems

 from childhood. . . . She also suffers from seizures and other

 medical problems (nasal congestion, migraines, depression).”             ECF

 No. 385, PageID # 4879.

             Victorville Medium II FCI, where Arciero is being held,

 currently houses 1,002 inmates, with 803 at the FCI and 199 at

 the adjacent camp, where Arciero is being housed.

 https://www.bop.gov/locations/institutions/vvm/ (last visited

 January 15, 2021).      Since the filing of Arciero’s original

 motion, there appears to have been a COVID-19 outbreak at her

 facility.    As of the morning of January 14, 2021, 46 inmates and

 14 staff have active cases of COVID-19, and 447 inmates and 39


                                       6
Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 7 of 12   PageID #: 4932



 staff have recovered from it.       See

 https://www.bop.gov/coronavirus/ (last visited January 15, 2021).

 While the court cannot tell how many of these individuals are in

 the FCI and how many are in the camp, these numbers certainly

 indicate that Arciero might become exposed to COVID-19 during her

 imprisonment.

 II.         ANALYSIS.

             This court has set forth the law governing

 compassionate release motions in its previous orders in this

 case.   That law is incorporated by reference.         Arciero’s latest

 compassionate release motion hardly adds to the arguments she

 made in her previous motions, with the major difference being

 that COVID-19 has become a bigger issue at her facility.            For the

 reasons stated in the court’s previous orders, the court

 determines that Arciero has failed to establish any extraordinary

 and compelling reason justifying compassionate release.

             There is no dispute that Arciero failed to seek

 compassionate release from her warden with respect to the

 increase in COVID-19 cases at her facility.          Even if the court

 deems her earlier request to the warden for such relief to apply

 to this motion, Arciero still fails to establish circumstances

 justifying such relief.




                                       7
Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 8 of 12   PageID #: 4933



             The CDC currently lists the following conditions for

 people of any age as creating an increased risk of a severe

 illness from COVID-19:

             *Cancer

             *Chronic kidney disease

             *COPD (chronic obstructive pulmonary disease)

             *Down Syndrome

             *heart conditions, such as heart failure, coronary
             artery disease, or cardiomyopathies

             *Immunocompromised state (weakened immune system) from
             solid organ transplant

             *Obesity (body mass index [BMI] of 30 kg/m2 or higher
             but < 40 kg/m2)

             *Severe Obesity (BMI $ 40 kg/m2)

             *Pregnancy

             *Sickle cell disease

             *Smoking

             *Type 2 diabetes mellitus

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

 people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fw

 ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg

 roups-at-higher-risk.html (last visited January 14, 2021).

             The CDC also lists the following as possibly increasing

 the risk of a severe illness from COVID-19:

             *Asthma (moderate-to-severe)



                                       8
Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 9 of 12   PageID #: 4934



             *Cerebrovascular disease (affects blood vessels and
             blood supply to the brain)

             *Cystic fibrosis

             *Hypertension or high blood pressure

             *Immunocompromised state (weakened immune system) from
             blood or bone marrow transplant, immune deficiencies,
             HIV, use of corticosteroids, or use of other immune
             weakening medicines

             *Neurologic conditions, such as dementia

             *Liver disease

             *Overweight (BMI > 25 kg/m2, but < 30 kg/m2)

             *Pulmonary fibrosis (having damaged or scarred lung
             tissues)

             *Thalassemia (a type of blood disorder)

             *Type 1 diabetes mellitus

 Id.

             Arciero’s father says that she has had asthma and

 breathing problems since childhood.        See ECF No. 385, PageID

 # 4879.    Her Reply in support of her motion says that she has

 chronic bronchitis, a painful lump in her breast, sinusitis,

 serious migraines, a history of seizures, and is borderline

 diabetic.    Each of these conditions was raised in her previous

 motions, which were denied in part because Arciero had failed to

 establish the severity of the symptoms or the existence of the

 claimed condition.      For example, this court noted that Arciero

 had failed to establish that her bronchitis was chronic, rather

 than acute.    See ECF No. 374, PageID #s 4850-51.        The court noted

                                       9
Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 10 of 12   PageID #: 4935



  that, even if Arciero has asthma, that is not the same as having

  moderate to severe asthma, which is the severity recognized by

  the CDC as possibly increasing a person’s risk of a severe case

  of COVID-19.    See ECF No. 376, PageID # 4864.       The court further

  noted that being “borderline diabetic” is not the same as

  actually having diabetes, one of the risks identified by the CDC.

  See ECF No. 364, PageID # 4708.       With respect to the painful lump

  in her breast and her sinusitis, the court previously noted that

  she had provided insufficient information about their severity or

  the efficacy of any treatment.       See id., PageID # 4709.       With

  respect to her claimed migraines and history of seizures, the

  court noted that Arciero failed to submit any medical

  corroboration of the conditions.         See id., PageID # 4708.     In

  other words, despite being previously told in the previous orders

  that she had not established the requisite severity of her

  claimed medical conditions, Arciero made no attempt to do so in

  her latest motion.     Accordingly, for the reasons set forth in the

  court’s previous orders, Arciero fails to establish any medical

  condition that raises her risk of a severe case of COVID-19.

             Because the court recognizes the difficulties that a

  prisoner may have in obtaining medical records, the court does

  not want to induce Arciero to work harder at collecting medical

  records in the belief that, if only she can provide records, she

  will surely be granted compassionate release.         As the court has


                                      10
Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 11 of 12   PageID #: 4936



  noted, the medical records would need to show not just the

  existence of conditions in the past, but also their present

  severity.    Moreover, the medical conditions would need to

  outweigh this court’s concerns that Arciero has served so little

  of her prison sentence and that Arciero’s crimes, accompanied by

  deliberate attempts to deceive the court, were egregious.            That

  is, even with medical records, Arciero should not assume that

  release would be automatic.

              Having expressed these concerns, this court turns to

  balancing the § 3553 factors.       Again, however, Arciero has failed

  to establish any change in circumstances, other than an increase

  in COVID-19 cases in her facility, that might justify her

  release.    Accordingly, for the reasons stated in the court’s

  previous denials of her requests for compassionate release, the

  § 3553 factors do not favor Arciero’s release.

              This court has balanced the seriousness and

  circumstances of Arciero’s crimes, the amount of time remaining

  on her sentence, her behavior while incarcerated, the totality of

  the medical information she has submitted, and the questions

  raised by her evolving release plan.        This court determines that,

  once again, Arciero has not shown extraordinary and compelling

  reasons for early release, or that early release would be

  consistent with the Sentencing Commission’s policy statements.




                                      11
Case 1:13-cr-01036-SOM Document 394 Filed 01/15/21 Page 12 of 12           PageID #: 4937



  III.         CONCLUSION.

               Arciero’s latest motion for compassionate release is

  denied.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, January 15, 2021.




                                   /s/ Susan Oki Mollway

                                   Susan Oki Mollway
                                   United States District Judge




  United States v. Arciero, CRIM. NO. 13-001036 SOM; ORDER DENYING MOTION REQUESTING
  REDUCTION OF SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)




                                            12
